PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $182,299.45 for managerial services provided the Colin Anderson Center, a facility of the respondent. The respondent has not paid the claimant for the services. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $182,299.45.
Award of $182,299.45.